Shakp. J.
Undoubtedly, plaintiff proved the negligence he had effectively alleged. The allegations of reckless driving, stated almost in the words of the statute and without specification of wilful and wanton *640conduct, are merely the pleader’s conclusions, which add nothing to plaintiff’s allegations of ordinary negligence. Fleming v. Drye, 253 N.C. 545, 117 S.E. 2d 416; Troxler v. Motor Lines, 240 N.C. 420, 82 S.E. 2d 342. Plaintiff likewise proved the contributory negligence of his intestate and thus barred his recovery. Blevins v. France, 244 N.C. 334, 93 S.E. 2d 549. Knowing that defendant was drunk, plaintiff’s intestate planted herself in defendant’s lane of travel to Sag him down, and there she remained after the group who saw him leave warned her that he might run over her — “and sure enough, he did.” It is obvious that the intestate failed to exercise for her own safety the care of an ordinarily prudent person and that her negligence was one of the proximate causes of her unnecessary death. “ ‘A plaintiff will not be permitted to recover for injuries resulting from a hazard he helped create.’ ” Id. at 343, 93 S.E. 2d at 556. No other reasonable inference is possible from plaintiff’s eivdence; so, the motion for nonsuit should have been allowed. Holloway v. Holloway, 262 N.C. 258, 136 S.E. 2d 559; Blake v. Mallard, 262 N.C. 62, 136 S.E. 2d 214.
Reversed.